

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is made as of
this 10th day of January, 2017, by and between Intersections Inc., a Delaware
corporation, with offices at 3901 Stonecroft Boulevard, Chantilly, Virginia
20151 (the "Corporation") and Michael R. Stanfield (the "Executive").  This
Agreement shall be effective as of January 10, 2017 (the "Effective Date").
W I T N E S S E T H:
WHEREAS, the Executive has been employed pursuant to an Amended and Restated
Employment Agreement dated as of November 14, 2014 (as amended, supplemented or
otherwise modified from time to time, the "Predecessor Agreement");
WHEREAS, the Corporation and the Executive desire to amend and restate the
Predecessor Agreement;
WHEREAS, the Corporation desires to continue to employ the Executive and the
Executive desires to accept such continued employment upon the terms and
conditions contained in this Agreement; and
WHEREAS, the Corporation and the Executive desire that, upon this Agreement
becoming effective, it shall replace and supercede the Predecessor Agreement and
that the Predecessor Agreement shall be of no further force and effect;
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.            Term.  Subject to the terms and conditions of this Agreement, this
Agreement and the Executive's employment are for the period beginning on the
Effective Date and ending on January 31, 2019 (the "Term"), unless earlier
terminated pursuant to an event described in paragraph 6 hereof.
2.            Employment.  During the Term, the Executive shall serve as
Chairman of the Board of Directors (the "Board of Directors"), with the title
Chairman and Founder of the Corporation, under the terms and conditions set
forth herein.
3.            Duties.
a.            While the Executive is employed pursuant to this Agreement, he
shall perform such duties and discharge such responsibilities as the Board of
Directors shall from time to time direct, which duties and responsibilities
shall be commensurate with the Executive's position.  The Executive shall comply
fully with all applicable laws, rules and regulations as well as with the
Corporation's policies and procedures. The Executive shall devote an appropriate
amount of time and energy to the business and affairs of the Corporation and
shall use his best efforts, skills and abilities in his diligent and faithful
performance of his duties and responsibilities hereunder.  While the Executive
is employed pursuant to this Agreement, he shall not engage in any other
business activities or hold any office or position, regardless of whether any
such activity, office or position is pursued for profit or other pecuniary
advantage, without the prior written consent of the Corporation; provided,
however, the Executive may engage in (i) personal investment activities for
himself and his family, (ii) charitable and civic activities, and (iii) such
other activities, including serving as advisors and boards of directors with
for-profit and not-for-profit organizations; so long as such outside interests
set forth in subsections (i), (ii) and (iii) hereof do not interfere with the
performance of his duties and responsibilities and do not violate paragraph 7 of
the Agreement.
b.            The Board of Directors reserves the right from time to time to
assign to the Executive additional duties and responsibilities and to delegate
to other employees of the Corporation duties and responsibilities normally
discharged by the Executive. All such assignments and delegations of duties and
responsibilities shall be made in good faith and shall not materially affect the
general character of the work to be performed by the Executive. The Executive
shall hold such other officerships and directorships in the Corporation and any
subsidiary to which, from time to time, the Executive may be appointed or
elected with no additional compensation payable to the Executive.
4.            Compensation and Related Matters.  As full compensation for the
Executive's performance of his duties and responsibilities for the Executive's
employment during the Term pursuant to this Agreement, the Corporation shall pay
the Executive the compensation and provide the benefits set forth below:
a.            Base Salary.  The Corporation shall pay the Executive an annual
salary (the "Base Salary") of $855,000, less applicable withholding and other
deductions, payable in accordance with the Corporation's then current payroll
practices.  The Base Salary may be increased, but not decreased, in the sole
discretion of the Board of Directors and/or the Compensation Committee thereof,
in which event any increased Base Salary shall be deemed the Base Salary under
this Agreement.
b.            Bonus.  For each calendar year through 2018, the Executive shall
be eligible to participate in the Corporation's short-term incentive
compensation plan (the "STI Bonus Plan").  The Executive's participation in the
STI Bonus Plan shall be subject to the plan terms and conditions (which may be
based on such factors as the Board of Directors (and/or the Compensation
Committee thereof) determine in its or their sole discretion, including the
performance of the Corporation and/or the Executive) adopted by the Board of
Directors (and/or the Compensation Committee thereof).  Without limiting the
generality of the foregoing, to be eligible for a bonus under the STI Bonus
Plan, the Executive must be in "active working status" at the time of bonus
payment except as otherwise provided in paragraph 6 hereof.  For purposes of
this Agreement, "active working status" shall mean that the Executive has not
resigned (or given notice of his intention to resign) and has not been
terminated for any reason, with or without "cause" including, without
limitation, as defined in paragraph 6.c. (or been given notice of termination).
c.            Benefits.  The Executive shall be eligible to participate in any
health, welfare and retirement plans and programs (including, but not limited
to, medical, dental, life insurance, disability and 401(k)), if any are adopted,
of the Corporation and/or any employing subsidiary which may be in effect from
time to time during the Executive's employment by the Corporation and/or
employing subsidiary, on the same basis as those benefits are generally made
available to other senior executives of the Corporation and/or employing
subsidiary, subject to the terms and conditions of such plans as may be in
effect from time to time.
d.            Equity Awards.  On the Effective Date, the Executive shall be
granted an award (the "RSU Award") of 133,332 restricted stock units pursuant to
the Corporation's equity incentive plan(s) (each, a "Plan"), subject to the
terms, conditions and restrictions set forth in the applicable Plan and approved
by the Compensation Committee and subject to the Executive entering into an
award agreement approved by the Compensation Committee.  Except as otherwise
provided pursuant to the acceleration and forfeiture provisions of the
applicable Plan and award agreement, the award agreement shall provide that the
restricted stock units granted pursuant to the RSU Award shall vest in full, and
be deliverable, on January 1, 2019; provided the Executive remains in active
employment with the Corporation or a subsidiary from the date of grant through
and including such vesting date.  Notwithstanding the foregoing, the award
agreement for the RSU Award shall provide that in the event of the Executive's
death or disability, all of the unvested portion of the RSU Award shall fully
vest, and in the event of the termination of employment by the Corporation
without cause or the Executive's termination of employment on account of
resignation for good reason, if such termination occurs in 2017, one-half of the
unvested portion of the RSU Award shall fully vest and if such termination
occurs in 2018, all of the unvested portion of the RSU Award shall fully vest.
The Executive shall be considered for such other equity or equity based awards
by the Board of Directors (and/or Compensation Committee thereof) on a similar
basis as generally made available to other senior officers of the Corporation. 
Any such grants or awards shall be made at the sole discretion of the Board of
Directors and/or Compensation Committee thereof and the terms of such grants or
awards, if any, shall be set forth in the applicable plans and award agreements.
e.            Leave.  The Executive shall be eligible to receive and take paid
leave that the Corporation generally makes available to its senior officers in
accordance with the Corporation's leave policies (as may be revised from time to
time).
f.            Car Allowance.  The Corporation shall provide the Executive with
an annual car allowance (the "Car Allowance"), which shall be applied to the
purchase or lease of a vehicle. The Car Allowance shall equal 4% of the
Executive's Base Salary, less applicable withholding and other deductions, and
shall be divided into equal payments and paid on the same basis as the
Corporation's payroll. The Executive shall be responsible for the maintenance
and operation of the vehicle and the costs associated with the same, including,
without limitation, insurance.
g.            Insurance, Indemnification and Related Matters.  While the
Executive is employed by the Corporation and for so long as there exists
potential for liability thereafter with regard to the Executive's activities
during his employment on behalf of the Corporation or any of its subsidiaries or
affiliates (regardless of whether as an employee, officer, or member of the
Board of Directors or in any other capacity on behalf of the Corporation or any
of its subsidiaries or affiliates), the Corporation shall (i) indemnify, defend
and hold harmless the Executive and (ii) advance payment of costs and expenses
incurred by the Executive in defense of any such action suit or proceeding to
which the Executive is made a party or is threatened to be made a party
(provided the Executive shall repay such expenses in the event it is ultimately
determined he is not entitled to such indemnification), in each case on terms
and conditions no less favorable than the Corporation provides at any time
during the Executive's employment or afterwards to its other executive officers
and members of the Board of Directors. During the Executive's employment and for
6 years thereafter, the Executive shall be entitled, at the Corporation's
expense, to the same directors' and officers' liability insurance coverage that
the Corporation provides generally to its other executive officers and members
of the Board of Directors, as may be amended from time to time, provided that
such insurance coverage following the Executive's employment shall be on terms
and conditions no less favorable to the Executive than those in effect at the
expiration or termination of his employment. The rights provided by this
paragraph 4.g. shall be in addition to any other rights to which the Executive
may be entitled under any of the organizational documents of the Corporation or
any of its subsidiaries or affiliates, any agreement, pursuant to any vote of
the holders of equity interests or securities of the Corporation or any of its
subsidiaries or affiliates, as a matter of law or otherwise.
5.            Expenses.  The Corporation or its subsidiaries shall reimburse the
Executive for expenses which the Executive may from time to time reasonably
incur on behalf of and at the request of the Corporation in the performance of
his responsibilities and duties under this Agreement, provided that the
Executive shall be required to account to the Corporation for such expenses in
the manner prescribed by the Corporation.
6.            Termination.  This Agreement and the Executive's employment shall
terminate at any time in accordance with, and subject to, the terms and
conditions set forth below:
a.            immediately upon the Executive's death; or
b.            upon the Executive being unable to perform his duties and
responsibilities hereunder due to his disability (as defined below). For
purposes of this Agreement, the term "disability" shall mean that the Executive
has been unable to perform the duties and responsibilities required of him
hereunder due to a physical and/or mental condition for a period of 90
consecutive days or 180 non-consecutive days during any 12-month period. During
such period of disability, the Executive shall continue to receive the Base
Salary (less any Corporation-paid benefits that he receives, such as short term
disability or workers compensation, during such period); or
c.            upon the existence of "cause." For purposes of this Agreement,
"cause" shall mean that the Executive: (i) has been convicted of, or entered a
plea of nolo contendre to, a misdemeanor involving moral turpitude or any felony
under the laws of the United States or any state or political subdivision
thereof; (ii) has committed an act constituting a breach of fiduciary duty,
fraud, gross negligence or willful misconduct; (iii) has engaged in conduct that
violated the Corporation's then existing internal policies or procedures and
which is materially detrimental to the business, reputation, character or
standing of the Corporation or any of its subsidiaries; or (iv) after written
notice to the Executive and a reasonable opportunity of at least 30 days to
cure, the Executive shall continue (x) to be in material breach of the terms of
this Agreement; (y) to fail or refuse to attend to the material duties and
responsibilities reasonably assigned to him by the Board of Directors consistent
with his authority, position and responsibilities on the date hereof; or (z) to
be absent excessively for reasons unrelated to disability;
d.            upon the existence of "good reason."  For purposes of this
Agreement, the following shall constitute "good reason":  the existence of one
or more of the following events has occurred without the written consent of the
Executive: (i) a reduction in the Executive's Base Salary and/or in the
aggregate non-cash benefits provided for hereunder, and/or, following a "change
in control" as defined in paragraph 6.g. hereof, a material decrease in the
opportunity for cash compensation in excess of the Executive's Base Salary; (ii)
a material diminution in the Executive's authority, duties, position or
responsibilities; (iii) the relocation of the Executive's office to a location
outside of a 30-mile radius from the Corporation's present Chantilly, Virginia
location; (iv) a material breach by the Corporation of the terms of this
Agreement; or (v) the failure by the Corporation to obtain an agreement from any
successor to the Corporation to assure that such successor guarantees the
Corporation's performance of this Agreement or assumes and undertakes to perform
the Corporation's obligations hereunder; provided, however, that none of the
events described herein will constitute good reason unless the Executive has
first provided written notice to the Corporation of the occurrence of the
applicable event(s) within 90 days of the initial existence of such event and
the Corporation fails to cure such event within 30 days after its receipt of
such written notice and, if uncured, the termination is effective (and the
Executive terminates) as of the end of such 30-day cure period; or
e.            by the Corporation at any time without "cause" effective 30 days
after delivery of written notice to the Executive; provided, however, the
Corporation may, at its option, provide a cash payment up to 30 days' Base
Salary in lieu of such 30 days' notice or any portion thereof; or
f.            by the Executive without "good reason," effective 30 days after
delivery of written notice to the Corporation; provided, however, the
Corporation may, at its option, accept such resignation at any time and provide
a cash payment up to 30 days' Base Salary in lieu of such 30 days' notice or any
portion thereof;
g.            for the purposes of this Agreement, the term "change in control"
shall mean that:
(i)            any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")), other than the Corporation, Loeb Holding Corporation or any of its
affiliates, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation, or any corporation owned, directly or
indirectly, by the stockholders of the Corporation in substantially the same
proportions as their ownership of stock of the Corporation, becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing 30% or more of the
Common Stock of the Corporation; or
(ii)            the stockholders of the Corporation approve a merger or
consolidation of the Corporation with or into any other corporation, other than
a merger or consolidation (x) with or into Loeb Holding Corporation or any of
its affiliates or (y) which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or
(iii)            the stockholders of the Corporation approve an agreement for
the sale or disposition by the Corporation of all or substantially all of the
Corporation's assets.
h.            If the Executive's employment is terminated during the Term by:
(a) the Corporation pursuant to paragraph 6.c., or (b) the Executive pursuant to
paragraph 6.f., then, in full satisfaction of the Corporation's obligations
under this Agreement, the Executive shall be entitled to receive (i) the Base
Salary provided for herein up to and including the effective date of
termination, prorated on a daily basis; and (ii) medical benefit continuation at
the Executive's and/or his dependents' expense as provided by law.
i.            If the Executive's employment is terminated during the Term: (a)
pursuant to paragraph 6.a. or by the Corporation pursuant to paragraph 6.b. or
6.e. or (b) by the Executive pursuant to paragraph 6.d., then, in full
satisfaction of the Corporation's obligations under this Agreement, the
Executive, his beneficiaries or estate, as appropriate, shall be entitled to
receive: (i) the Base Salary provided for herein up to and including the
effective date of termination, prorated on a daily basis; (ii) any cash bonus
which would otherwise be payable to the Executive with respect to the year prior
to the year of termination, to the extent such bonus is scheduled to be paid in
the year of termination and has not previously been paid, which shall be due and
payable in the year of termination and at the same time as such bonuses for such
year are paid to active employees (but no later than March 15th of the year of
termination); (iii) the Severance Payments (as defined below); and (iv) medical
benefit continuation at the Executive's and/or his dependents' expense as
provided by law; provided, however, as additional consideration for the Release
(as defined below), to the extent the Executive and/or his covered dependents
elect medical continuation coverage, the Corporation will pay (or reimburse) the
cost of medical benefit continuation (on the same basis and at the same cost as
such benefits are currently provided to senior executives of the Corporation)
for the Executive and any covered dependents for up to 18 months (and if the
Executive's employment is terminated upon, or within 12 months following, a
change in control, additional cash payments equal to the cost of such medical
benefit continuation for 12 months following the expiration of such 18 month
period payable monthly); and provided, further, that if the Corporation
determines in good faith that its payment of such cost will result in the
imposition of excise taxes or penalties on the Corporation and/or the insurance
carrier with respect to such medical benefits, then the Corporation shall not
pay (or reimburse) such cost and the Corporation shall provide an economically
equivalent benefit or payment, to the extent that such benefit or payment is
consistent with applicable law and will not result in the imposition of such
excise taxes or penalties.  Notwithstanding anything herein to the contrary, the
Corporation shall not be obligated to make any Severance Payments under
sub-clause (iii) or provide any additional benefits under sub-clause (iv) of
this paragraph 6.i unless (x) prior to the 60th day following the date of
termination, the Executive executes a general release in form and content
satisfactory to the Corporation (the "Release") and (y) any applicable
revocation period has expired during such 60-day period without the Executive
revoking such Release.
j.            For the purposes of this Agreement, the term "Severance Payments"
shall mean:
(i)            an amount equal to 2 times the Executive's Base Salary (3.5 times
the Executive's Base Salary if the Executive's employment is terminated upon, or
within 12 months following, a change in control), to be paid on the 60th day
following the date of such termination;
(ii)            if (and only if) such termination occurs between July 1st and
December 31st of any calendar year, the actual cash bonus, if any, that (but for
the termination of employment of the Executive) would have otherwise been
payable to the Executive for the calendar year in which the termination occurs
based on the actual performance of the Corporation (and, if applicable, the
Executive) for such calendar year and pro-rated on a daily basis (determined by
dividing the number of calendar days employed during the year by 365), to be
paid (if applicable) when the Corporation pays performance bonuses to the
Corporation's other officers for the calendar year during which the termination
occurred but no later than March 15th following the end of such calendar year.
k.            If, at the end of the Term, the Executive separates from service
and the Corporation fails to continue the Executive as Chairman of the Board of
Directors on terms mutually agreeable to the Executive and the Corporation, the
Executive will be treated as having a termination by the Corporation other than
for cause during the Term, and be entitled to the payments and benefits as
provided for in, and in accordance with, paragraph 6.i. above.
7.            Confidential and Proprietary Information; Work Product; Warranty;
Non-Competition; Non Solicitation; Non-Disparagement, Etc.
a.            Confidentiality.  The Executive acknowledges and agrees that there
are certain trade secrets and confidential and proprietary information
(collectively, "Confidential Information") which have been developed by the
Corporation and which are used by the Corporation in its business. Confidential
Information shall include, without limitation: (i) customer lists and supplier
lists; (ii) the details of the Corporation's relationships with its customers,
including, without limitation, the financial relationship with a customer,
knowledge of the internal "politics"/workings of a customer organization, a
customer's technical needs and job specifications, knowledge of a customer's
strategic plans and the identities of contact persons within a customer's
organization; (iii) the Corporation's marketing and development plans, business
plans; and (iv) other information proprietary to the Corporation's business. The
Executive shall not, at any time during or after his employment hereunder, use
or disclose such Confidential Information, except to authorized representatives
of the Corporation or the customer or as required in the performance of his
duties and responsibilities hereunder. The Executive shall return all customer
and/or Corporation property, such as computers, software and cell phones, and
documents (and any copies including, without limitation, in machine or
human-readable form), to the Corporation when his employment terminates. The
Executive shall not be required to keep confidential any Confidential
Information which (x) is or becomes publicly available through no fault of the
Executive, (y) is already in his possession (unless obtained from the
Corporation or one of its customers), or (z) is required to be disclosed by
applicable law or regulation, or pursuant to the valid order of a court of
competent jurisdiction or an authorized government agency, provided that the
Executive shall provide the Corporation written notice of any such order prior
to such disclosure to the extent practicable under the circumstances and
permitted by applicable law.  Further, the Executive shall be free to use and
employ his general skills, know-how and expertise, and to use, disclose and
employ any generalized ideas, concepts, know-how, methods, techniques or skills,
including, without limitation, those gained or learned during the course of the
performance of his duties and responsibilities hereunder, so long as he applies
such information without disclosure or use of any Confidential Information.
b.            Work Product.  The Executive agrees that all copyrights, patents,
trade secrets or other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, or works of authorship developed or
created by him during his employment by the Corporation and for a period of 6
months thereafter, that (i) relate, whether directly or indirectly, to the
Corporation's actual or anticipated business, research or development or (ii)
are suggested by or as a result of any work performed by the Executive on the
Corporation's behalf, shall, to the extent possible, be considered works made
for hire within the meaning of the Copyright Act (17 U.S.C. Section 101 et seq.)
(the "Work Product"). All Work Product shall be and remain the property of the
Corporation. To the extent that any such Work Product may not, under applicable
law, be considered works made for hire, the Executive hereby grants, transfers,
assigns, conveys and relinquishes, and agrees to grant, transfer, assign, convey
and relinquish from time to time, on an exclusive basis, all of his right, title
and interest in and to the Work Product to the Corporation in perpetuity or for
the longest period otherwise permitted by law. Consistent with his recognition
of the Corporation's absolute ownership of all Work Product, the Executive
agrees that he shall (i) not use any Work Product for the benefit of any party
other than the Corporation and (ii) at the Corporation's sole expense, perform
such acts and execute such documents and instruments as the Corporation may now
or hereafter deem reasonably necessary or desirable to evidence the transfer of
absolute ownership of all Work Product to the Corporation; provided, however, if
following 10 days' written notice from the Corporation, the Executive refuses,
or is unable, due to disability, incapacity, or death, to execute such documents
relating to the Work Product, he hereby appoints any of the Corporation's
officers as his attorney-in-fact to execute such documents on his behalf. This
agency is coupled with an interest and is irrevocable without the Corporation's
prior written consent.
c.            Warranty.  The Executive represents and warrants to the
Corporation that (i) there are no claims that would adversely affect his ability
to assign all right, title and interest in and to the Work Product to the
Corporation; (ii) the Work Product does not violate any patent, copyright or
other proprietary right of any third party; (iii) the Executive has the legal
right to grant the Corporation the assignment of his interest in the Work
Product as set forth in this Agreement; and (iv) he has not brought and will not
bring to his employment hereunder, or use in connection with such employment,
any trade secret, confidential or proprietary information, or computer software,
except for software that he has a right to use for the purpose for which it
shall be used, in his employment hereunder.
d.            Non-Competition; Non Solicitation.  The Executive agrees that
during his employment by the Corporation and for 18 months thereafter,
regardless of the circumstances which result in his termination, he shall not
within the continental United States or Canada (i) engage or attempt to engage,
directly or indirectly, whether as an employee, officer, director, consultant or
otherwise, in any business activity which is the same as, substantially similar
to or directly competitive with the Corporation; (ii) solicit or attempt to
solicit, directly or indirectly, whether as an employee, officer, director,
consultant or otherwise, any person or entity which is then a customer of the
Corporation or has been a customer or solicited by the Corporation in the
preceding 18-month period, to purchase products or services directly competitive
with those sold or provided by the Corporation from any entity other than the
Corporation; (iii) solicit for employment, engage and/or hire, whether directly
or indirectly, any individual who is then employed by the Corporation or engaged
by the Corporation as an independent subcontractor or consultant; and/or (iv)
encourage or induce, whether directly or indirectly, any individual who is then
employed by the Corporation or engaged by the Corporation as an independent
contractor or consultant to end his/her business relationship with the
Corporation; provided, however, nothing in this paragraph 7.d. shall prevent the
Executive from owning, solely as an investment, up to 5% of the securities of
any publicly-traded company.
e.            Non-Disparagement.  During the Executive's employment and at any
time thereafter, the Executive agrees not to disparage, either orally or in
writing, in any material respect the Corporation or any of its current or former
employees, officers or directors, and will not authorize others to do so on
Executive's behalf. Notwithstanding the foregoing, nothing in this paragraph
7.e. shall preclude the Executive from (i) enforcing his rights under this
Agreement or responding truthfully to legal process or governmental inquiry,
(ii) in the course of and consistent with his duties for the Corporation,
evaluating or discussing the performance or conduct of other officers and/or
employees, including in connection with performance evaluations or (iii)
providing truthful testimony or information in any proceeding or in response to
any request from any governmental agency or any judicial, arbitral or
self-regulatory forum or as otherwise required by law, subject to the Executive
providing the Corporation with as much prior written notice as is practicable
under the circumstances and permitted by law.  Nothing in this Agreement or
otherwise shall prohibit the Executive from making a report to any governmental
agency or entity, including, but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress and any agency Inspector General,
if he has a reasonable belief that there has been a potential violation of
federal or state law or regulation or from making other disclosures that are
protected under the whistleblower provisions of any applicable federal or state
law or regulation. No prior authorization to make any such reports or
disclosures is required and the Executive is not required to notify the
Corporation that he has made such reports or disclosures.  The Executive,
however, may not waive the Corporation's attorney-client privilege.
f.            Cooperation.  The Executive agrees, without receiving additional
compensation and upon reasonable notice, to cooperate fully with the Corporation
and its legal counsel on any matters relating to the Executive's employment with
the Corporation in which the Corporation reasonably determines that the
Executive's cooperation is necessary or appropriate.  The Corporation shall
reimburse the Executive for reasonable and pre-approved travel and other similar
out-of-pocket expenses incurred as a result of any such cooperation.
g.            Injunctive Relief; Remedy.  The Executive acknowledges that a
breach or threatened breach of any of the terms set forth in this paragraph 7
shall result in an irreparable and continuing harm to the Corporation for which
there may be no adequate remedy at law. The Corporation shall, without posting a
bond, be entitled to seek injunctive and other equitable relief, in addition to
any other remedies available to the Corporation.
h.            Essential and Independent Agreements.  It is understood by the
parties hereto that the Executive's obligations and the restrictions and
remedies set forth in this paragraph 7 are essential elements of this Agreement
and that but for his agreement to comply with and/or agree to such obligations,
restrictions and remedies, the Corporation would not have entered into this
Agreement or employed (or continued to employ) him. The Executive's obligations
and the restrictions and remedies set forth in this paragraph 7 are independent
agreements and the existence of any claim or claims by him against the
Corporation under this Agreement or otherwise will not excuse his breach of any
of his obligations or affect the restrictions and remedies set forth under this
paragraph 7.
i.            Survival of Terms; Representations.  The Executive's obligations
under this paragraph 7 shall remain in full force and effect notwithstanding the
termination of his employment. The Executive acknowledges that he is
sophisticated in business, and that the restrictions and remedies set forth in
this paragraph 7 do not create an undue hardship on him and will not prevent him
from earning a livelihood. The Executive further acknowledges that he has had a
sufficient period of time within which to review this Agreement, including,
without limitation, this paragraph 7, with an attorney of his choice and he has
done so to the extent he desired. The Executive and the Corporation agree that
the restrictions and remedies contained in this paragraph 7 are reasonable and
necessary to protect the Corporation's legitimate business interests regardless
of the reason for or circumstances giving rise to such termination and that he
and the Corporation intend that such restrictions and remedies shall be
enforceable to the fullest extent permissible by law. The Executive agrees that
given the scope of the Corporation's business and the sophistication of the
information highway, any further geographic limitation on such remedies and
restrictions would deny the Corporation the protection to which it is entitled
hereunder. If it shall be found by a court of competent jurisdiction that any
such restriction or remedy is unenforceable but would be enforceable if some
part thereof were deleted or modified, then such restriction or remedy shall
apply with such modification as shall be necessary to make it enforceable to the
fullest extent permissible under law.
j.            "Corporation".  For purposes of the provisions of this paragraph
7, the term "Corporation" shall be deemed to include the Corporation and any of
its subsidiaries and/or controlled affiliates, as well as any successor to all
or any material portion of the business and/or assets of the Corporation or any
of its subsidiaries.
8.            Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties, their legal representatives and successors and
assigns. However, the Executive's performance hereunder is personal to the
Executive and shall not be assignable by the Executive. The Corporation may
assign this Agreement and its rights and obligations to any affiliate or to any
successor to all or substantially all of the business and/or assets of the
Corporation, whether directly or indirectly, by purchase, merger, consolidation,
acquisition of stock, or otherwise.
9.            Miscellaneous.
a.            Compliance with Section 409A.
(i)            It is the intention of the parties that all payments and benefits
under this Agreement (and any amendment hereto) shall be made and provided in a
manner that is either exempt from or intended to avoid taxation under Section
409A of the Internal Revenue Code and the rules, regulations and notices
thereunder ("Code Section 409A"), to the extent applicable.  Any ambiguity in
this Agreement (or any amendment hereto) shall be interpreted to comply with the
above.  The Executive acknowledges that the Corporation has made no
representations as to the treatment of the compensation and benefits provided
hereunder and the Executive has been advised to obtain his own tax advice.  Each
amount or benefit payable pursuant to this Agreement (and any amendment hereto)
shall be deemed a separate payment for purposes of Code Section 409A.  For all
purposes under this Agreement, any iteration of the word "termination" (e.g.,
"terminated") with respect to the Executive's employment, shall mean a
separation from service within the meaning of Code Section 409A. Without
limiting the generality of the foregoing, for purposes of this Agreement
(including paragraph 6 hereof), the Executive shall be considered to have a
termination of employment only if such termination is a "separation from
service" within the meaning of Code Section 409A.
(ii)            To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this Agreement is subject to Code
Section 409A, (A) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided hereunder during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement or in-kind
benefits to be provided hereunder in any other calendar year; provided, however,
that the foregoing shall not apply to any limit on the amount of any expenses
incurred by the Executive that may be reimbursed or paid under the terms of the
Corporation's medical plan, if such limit is imposed on all similarly situated
participants in such plan; (B) all such expenses eligible for reimbursement
hereunder shall be paid to the Executive no later than December 31st of the
calendar year following the calendar year in which such expenses were incurred
or such earlier date as provided under the Corporation's policies; and (C) the
Executive's right to receive any such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for any other benefit.
(iii)            Notwithstanding anything else in this Agreement to the
contrary, if any payments or benefits under this Agreement, including the
Severance Payments payable under paragraph 6.i. above, constitute "nonqualified
deferred compensation" subject to Code Section 409A at the date of employment
termination, then such payment, to the extent required under Code Section 409A,
shall be made (or begin to be made) six months and one day after the Executive's
"separation from service" as defined in Code Section 409A(a)(2)(A)(i) (or if
earlier the date of the Executive's death), if the Executive is a "specified
employee" as defined in Code Section 409A(a)(2)(B)(i) and as reasonably
determined in good faith by the Corporation.  In the event that any payment is
subject to the foregoing delay, then the Corporation shall (provided it shall
not result in the imposition of additional taxes by reason of Code Section
409A(b)(2)), at its sole expense, (A) contribute the amount of such payments to
an irrevocable grantor trust in the form prescribed by Revenue Procedure 92-64
(the "Trust") within 60 days after the Executive's termination of employment,
and (B) direct the trustee of the Trust to pay such amount, together with the
earnings of the Trust, less applicable withholding and payroll deductions, to
the Executive on the first day following the expiration of such delay or, if
earlier, the Executive's death (subject only to the limitations with respect to
the Corporation's insolvency, if any, as prescribed under the Trust and required
to satisfy Revenue Procedure 92-64).
b.            Clawback.  Notwithstanding any other provision of this Agreement
to the contrary, any incentive compensation (whether cash or equity) received by
the Executive which is subject to recovery under any law, government regulation,
order or stock exchange listing requirement, will be subject to such deductions
and clawback (recovery) as may be required to be made pursuant to law,
government regulation, order, stock exchange listing requirement (or any policy
of the Corporation adopted pursuant to any such law, government regulation,
order or stock exchange listing requirement) (any "Policy"). The Executive
agrees and consents to the Corporation's application, implementation and
enforcement of (i) any Policy and (ii) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, and
expressly agrees that the Corporation may take such actions as are necessary to
effectuate any Policy, any similar policy (as applicable to the Executive) or
applicable law without further consent or action being required by the
Executive. To the extent that the terms of this Agreement and any Policy
conflict, then the terms of such Policy shall prevail.
c.            Waiver; Amendment.  The failure of a party to enforce any term,
provision, or condition of this Agreement at any time or times shall not be
deemed a waiver of that term, provision, or condition for the future, nor shall
any specific waiver of a term, provision, or condition at one time be deemed a
waiver of such term, provision, or condition for any future time or times. This
Agreement may be amended or modified only by a writing signed by both parties
hereto.
d.            Governing Law; Jurisdiction.  This Agreement shall be governed and
construed in accordance with the laws of the Commonwealth of Virginia without
giving effect to principles of conflicts of law.  The parties hereby irrevocably
consent to the jurisdiction of the federal and state courts located in the
Eastern District of Virginia or Fairfax County, Virginia, and by the execution
and delivery of this Agreement, each of the parties hereto accepts for itself
the exclusive jurisdiction of the aforesaid courts and irrevocably consents to
the jurisdiction of such courts (and the appropriate appellate courts) in any
proceedings, and waives any objection to venue laid therein.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT HE OR IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT.
e.            Tax Withholding.  The payments and benefits under this Agreement
may be compensation and as such may be included in either the Executive's W-2
earnings statements or 1099 statements. The Corporation may withhold from any
amounts payable under this Agreement such federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.
f.            Paragraph Captions.  Paragraph and other captions contained in
this Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.
g.            Severability.  Each provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.
h.            Integrated Agreement.  This Agreement constitutes the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements, including, without
limitation, the Predecessor Agreement which shall be of no force and effect upon
this Agreement becoming effective, understandings, memoranda, term sheets,
conversations and negotiations.  There are no agreements, understandings,
restrictions, representations or warranties between the parties other than those
set forth herein or herein provided for.
i.            Interpretation; Counterparts.  No provision of this Agreement is
to be interpreted for or against any party because that party drafted such
provision. For purposes of this Agreement: "herein," "hereby," "hereinafter,"
"herewith," "hereafter" and "hereinafter" refer to this Agreement in its
entirety, and not to any particular subsection or paragraph. This Agreement may
be executed in any number of counterparts, including by facsimile or PDF, each
of which shall be deemed an original, and all of which shall constitute one and
the same instrument.
j.            Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered by hand
delivery, by facsimile (with confirmation of transmission), by e-mail, by
overnight courier, or by registered or certified mail, return receipt requested,
postage prepaid, in each case addressed as follows:
If to the Executive, at the Executive's address as it appears in the
Corporation's records;
If to the Corporation:
Intersections Inc.
3901 Stonecroft Boulevard
Chantilly, Virginia  20151
Attention: Chief Legal Officer
Facsimile: 703-488-1757
with copies (which shall not constitute notice) to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York  10038-4982
Attention:  Todd E. Lenson
Facsimile:  212-806-6006
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notices and communications shall be effective
when actually received by addressee.
k.            No Limitations.  The Executive represents his employment by the
Corporation hereunder does not conflict with, or breach any confidentiality,
non-competition or other agreement to which he is a party or to which he may be
subject.
[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
INTERSECTIONS INC.
 
EXECUTIVE
           
By:
/s/ Ronald L. Barden   /s/ Michael R. Stanfield  
Name:  Ronald L. Barden
 
Michael R. Stanfield
 
Position:  Chief Financial Officer
   


 